Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, and 8 include the phrase “consists in a condition” which is not correct English grammar and is therefore indefinite.  They appear to be a literal translation into English from a foreign language, and therefore correction is required.
Claim 1 recites the limitation "the plurality of arguments".  There is insufficient antecedent basis for this limitation in the claim, as the arguments are not properly defined before the use of the article “the”.
Claim 3 recites the limitation "the useable range(s)".  There is insufficient antecedent basis for this limitation in the claim, as only useable time range is previously defined.
Claim 6 
Claim 8 recites the limitation "the number of teeth".  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first predetermined threshold value S1".  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the third matrix".  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-11 inherit the indefiniteness of the claims on which they depend, and therefore are also rejected under 25 U.S.C. 112 b. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1
Dependent claims 2-11 fail to incorporate more than the abstract idea of claim 1, as they further define the mathematical analysis and are therefore abstract themselves. 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 1 would be allowable were the above 101 and 112 rejections to be remedied because the closest prior art (see attached PTO-892) fails to disclose or render obvious the requirements that D1 be angle offset based, D2 be “low” distortion, D3 be local stability, D4 be “high” distortion and that all of these results are simultaneously utilized in a validation step. Specifically, the Oblizajek, Smitherman and Wiig references do discuss angles, but not as an offset and not as a part of a simultaneous validation determination. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE E BLOSS whose telephone number is (571)272-3555. The examiner can normally be reached M-T 10:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE E BLOSS/Primary Examiner, Art Unit 2896